Citation Nr: 1805634	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  12-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability other than right eye corneal scarring.

2.  Entitlement to a compensable initial disability rating prior to April 2, 2015, and to a 10 percent disability rating thereafter for service-connected left knee meniscal tear with degenerative arthritis and internal derangement.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from June 1970 to December 2008.  He has served in the Republic of Vietnam as well as in the Persian Gulf.  He was awarded the Combat Infantryman Badge, Legion of Merit, and Bronze Star Medal with second oak leaf cluster, among other decorations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in September 2014 and May 2017.


FINDINGS OF FACT

1.  Posterior vitreous detachment of both eyes onset during military service and persists to the present. 

2.  The probative, competent evidence is against a finding that the Veteran has a bilateral eye disability other than right eye corneal scarring and bilateral posterior vitreous detachment that is related to active duty service.

3.  Prior to March 3, 2010, the Veteran's left knee disability manifested with a full range of motion without pain or instability.

4.  From March 3, 2010, the Veteran's left knee disability manifested with a painful range of motion, extension limited to 10 degrees, and slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral posterior vitreous detachment have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to service connection for a bilateral eye disability other than right eye corneal scarring and bilateral posterior vitreous detachment have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).

3.  For the period prior to March 3, 2010, the criteria for entitlement to a compensable initial disability rating for service-connected left knee meniscal tear with degenerative arthritis and internal derangement have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261, 5257 (2017).

4.  Beginning March 3, 2010, the criteria for a 10 percent rating for instability associated with service-connected left knee meniscal tear with degenerative arthritis and internal derangement have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257.

5.  Beginning March 3, 2010, the criteria for a 10 percent rating, but no higher, for limitation of extension associated with service-connected left knee meniscal tear with degenerative arthritis and internal derangement have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a bilateral eye disability during his active service, resulting in his current eye disability.  Specifically, he asserted that the floaters he has presently are akin to those he had during service and that when he was evaluated in service he was told that these were symptoms of eye deterioration.  The Board notes that the Veteran has already been service-connected for a corneal scar of the right eye, and therefore this disability will not be discussed herein.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral posterior vitreous detachment, left hypertropia, and bilateral cataracts.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show that the Veteran sought treatment for an eye disability several times during service.  The Veteran was diagnosed with myopia and posterior vitreous detachment during service, and he had a metal fragment removed from the eye in 1982.  He complained of having an eye disorder in a 2003 Report of Medical History.  During his retirement examination in 2008 the Veteran was noted to have known floaters and light flashes in the eyes, and he was advised to follow up with an ophthalmologist.  Based on these findings, the Board finds that there is an in-service event or injury for an eye disability during active duty service.

The remaining question is whether there is a nexus between any of the Veteran's current eye disorders and his active duty service.  In November 2008 the Veteran underwent VA examination in connection with his claim.  At the time the Veteran reported that he had floaters in the eyes, but that they did not cause any visual loss or incapacitation.  He asserted that these floaters did not cause any pain and that he was not receiving treatment for them.  He denied having any functional impairment for this disability.  The Veteran's eye examination was grossly normal; his corrected vision both near and far bilaterally was 20/20, and there was no evidence of corneal scarring, diplopia, pterygium, or glaucoma.  His fundoscopy was within normal limits, and his intraocular pressure was within normal limits.  The Veteran's visual field perimeter testing was within normal limits.  The Veteran was diagnosed with posterior vitreous detachment in both eyes with no retinal pathology.  The VA examiner commented that the Veteran had a benign ocular condition with no retinal pathology.  

In April 2015 the Veteran again underwent VA examination in connection with his claim pursuant to the Board's September 2014 remand directive.  At the time he complained that his vision jumped with eye movements, and that he occasionally had double vision.  He was diagnosed with a corneal scar.  During the vision testing, the Veteran had 20/40 corrected vision or better for both near and far vision bilaterally.  His pupils were round and reactive to light, and while diplopia was noted it was deemed correctable with standard spectacle correction with a special prismatic connection.  The Veteran's slit lamp and external eye examination was normal, and his fundus was normal internally.  At the conclusion of the examination the VA examiner found that the Veteran's right corneal scarring was due to service (as noted, this disability has been service-connected already).  The VA examiner also opined that the Veteran had right hypophoria and vertical alignment deviation of the two eyes and that given the absence of definitive ocular or neurological trauma it was more likely than not that this disability was a decompensated phoria that was a congenital finding that was likely to worsen with age.  

In June 2017 the Veteran underwent VA examination in connection with his claim pursuant to the Board's May 2017 remand directive.  At the time, he was diagnosed with bilateral posterior vitreous detachment, left hypertropia, and bilateral cataracts.  The Veteran underwent vision testing that revealed 20/40 corrected vision or better for both near and far distance bilaterally.  His pupils were noted to be round and reactive to light, and he had noted diplopia due to left hypertropia.  The VA examiner noted that the diplopia was correctable with standard spectacle correction with a special prismatic correction.  The Veteran's slit lamp testing was normal other than the right corneal scarring, bilateral nuclear sclerosis, and cortical opacities.  His internal eye examination revealed bilateral temporal sloping and tortuosity of the vessels as well as the posterior vitreous detachment.  

At the conclusion of the VA examination the VA examiner opined that the Veteran's left hypertropia had an unknown causation but that it was likely an old left fourth cranial nerve palsy that was probably traumatic in nature, although it was not noted in the service treatment records.  The VA examiner observed that the Veteran's diplopia was not noted until 2015 and that based on the Veteran's statements it appeared as though his diplopia occurred after his separation in 2008.  The examiner concluded that there was no evidence that the diplopia occurred in service or was due to a chronic multisymptom illness.  As it pertained to the Veteran's posterior vitreous detachment and cataracts, the VA examiner noted that both had no effect on the Veteran's vision or function, and that while the Veteran's posterior vitreous detachment onset during service it was less likely than not caused by service.  The VA examiner noted that both the posterior vitreous detachment and cataracts were more likely secondary to normal aging than military service or a chronic multisymptom illness.

Given the Veteran's complaints of seeing floaters and other eye problems during service, the diagnosis of posterior vitreous detachment during service, and the 2017 VA opinion that bilateral posterior vitreous detachment onset during service in 2003, service connection is warranted for that disorder.  Service connection is not warranted for any other eye disorder.

In viewing the totality of the evidence, the Board finds that there is no competent evidence suggesting a nexus between any of the Veteran's other eye disabilities and active duty service.  VA medical opinions indicate the onset of the other eye disabilities was after service and that they are not otherwise related to service.  The Board affords great weight to the VA examiners' opinions, when viewed together.  These opinions are based on visual examinations of the Veteran as well as a review of the claims file, and the opinions are supported by rationale consistent with the record.  

While the Veteran believes that his current eye disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of an eye disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his eye disabilities is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current eye disabilities is not competent medical evidence.  The Board finds the opinions of the VA examiners, when viewed together to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a grant of service connection for eye disabilities other than right eye corneal scarring and bilateral posterior vitreous detachment that doctrine is not for further application.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Separate ratings can be assigned for knee disabilities when none of the symptomatology overlaps and the separate rating is based on additional disabling symptomatology; this includes separate ratings based on limitation of flexion (Diagnostic Code 5260), limitation of extension (Diagnostic Code 5261), lateral instability or recurrent subluxation (Diagnostic Code 5257), and meniscal conditions (Diagnostic Codes 5258, 5259).  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,603 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998); VAOPGCPREC 9-2004; 69 Fed. Reg. 59,988 (2004); Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704 (Nov. 29, 2017).  

The normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2017).  Limitation of flexion warrants 10, 20, and 30 percent ratings when limitation is to 45 degrees, 30 degrees, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension warrants 10, 20, 30, 40, and 50 percent ratings when limitation is to 10 degrees, 15 degrees, 20 degrees, 30 degrees, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 10 percent rating can also be assigned for the knee joint if there is painful motion without compensable limitation of motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003 (2017); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

Recurrent subluxation and lateral instability of the knee warrants a 10, 20, or 30 percent rating if slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Ratings can be assigned when the knee disability affects the meniscus.  Specifically, a 10 percent rating is warranted when there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  A 20 percent rating is warranted when there has been removal of semilunar cartilage (e.g., meniscectomy) and current residual symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Ratings can also be assigned for impairment of the tibia or fibula, genu recurvatum, or ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case the evidence does not reflect and the Veteran does not allege that he has tibia or fibula impairment, genu recurvatum, or ankylosis.  As such, those diagnostic codes are not for application.  

By way of history, the Veteran was granted entitlement to service connection for a left knee disability in a February 2009 rating decision and he was assigned a noncompensable disability rating as of the application date.  In April 2015, that disability rating was raised to 10 percent following an April 2015 VA examination.  At all times during the period on appeal, the Veteran has asserted that he is entitled to a higher disability rating.  The Board will discuss each period separately.

Prior to March 3, 2010

During this period the Veteran has been in receipt of a noncompensable disability rating.  Therefore, to warrant a higher disability rating the evidence must show limitation of flexion to 45 degrees or less, limitation of extension to 10 degrees or greater, painful range of motion, instability, or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

In October 2008 the Veteran sought treatment for his bilateral knee pain, and at the time he had an x-ray of the left knee that showed mild degenerative changes.  The following month he underwent VA examination in connection with his claim.  At the time the Veteran reported that he had suffered from knee pain for several years after an injury in service, and that his knees caused stiffness, giving way, fatigability, and pain.  He reported that his left knee pain was a four to an eight on a pain scale of one to ten.  The Veteran asserted that he only took over-the-counter medication as needed for knee pain.  On physical examination the Veteran exhibited a normal gait and had mild crepitus in both knees.  There was no evidence of edema, effusion, weakness, tenderness, redness, heat or abnormal movement, and there was no evidence of subluxation, locking pain, or joint effusion.  The Veteran's left knee flexion was to 140 degrees and his extension was to zero degrees, and there was no evidence of instability, pain, or fatigue during repetitive testing.  The Veteran was diagnosed with mild bilateral chondromalacia of the knees.  There is no other evidence during this period in significant conflict with the examination findings.

During this period range of motion was full and without pain, and there was no evidence of dislocated semilunar cartilage or instability.  Thus, a compensable rating is not warranted.  

Beginning March 3, 2010

During VA treatment on March 3, 2010, the Veteran's left knee range of motion was from 10 degrees extension to 120 degrees flexion with pain at the endpoints.  The Veteran complained of giving way of the left knee, and instability testing including anterior draw and Lachman tests were positive.  The Veteran reported his knee locks on him.  Examination revealed mild effusion.  The assessment was left knee osteoarthritis with probable internal derangement with probable old anterior cruciate ligament injury.  An addendum to the treatment note indicates that magnetic resonance imaging revealed probable medial meniscal tear with medical osteoarthritis.  Other VA treatment records around that time show similar findings.  For example, in April 2010 there was mild effusion in the left knee and range of motion was from 10 degrees extension to 120 degrees flexion.  In May 2010 the Veteran had slight instability with varus testing.  

In April 2015 the Veteran underwent VA examination in connection with his claim pursuant to the Board's September 2014 remand directive.  At the time he was diagnosed with a left knee meniscal tear, degenerative arthritis, and internal derangement.  He denied flare-ups of the knee condition and his knee was examined immediately after repetitive use over time.  During the physical examination the Veteran had some pain on weightbearing, crepitus in the knees, but full strength without atrophy.  Stability testing revealed no instability.  During the range of motion testing the Veteran had flexion to 120 degrees and extension to 10 degrees, and there was no change after repetition.  A meniscal tear was noted on the right, although it was noted that there was no history of recurrent effusion.  The reference to the right knee (as opposed to the left knee) appears to be a typographical error as right knee findings were not otherwise noted on the report and the diagnosis included left knee meniscal tear.  The Veteran's knee x-rays revealed medial compartment narrowing and patellofemoral compartment narrowing with spurring, but there was no fracture or soft tissue abnormality.  

In June 2017 the Veteran underwent VA examination in connection with the May 2017 remand directive.  He was diagnosed with a left knee meniscal tear and left knee degenerative arthritis.  At the time he reported that since his last VA examination he had physical therapy on the knee, but that he had knee pain with instability and that he was unable to run or fully extend the left knee.  He also noted that his left knee pain was causing him to put more pressure on the opposing right knee.  He asserted that he felt unstable when standing from a sitting position and when using stairs.  During the range of motion testing the Veteran had flexion to 110 degrees and extension to 10 degrees.  There was no pain with weightbearing and no crepitus in the knees.  The Veteran had tenderness in the knees but full strength and no ankylosis.  His stability was noted to be normal after testing.  A left knee meniscal tear was identified but there was no history of recurrent effusions.  The Veteran had MRIs of the knees that showed mild tricompartment osseous degenerative changes bilaterally, and medial downsloping of both tibiofemoral joints and near complete medial tibiofemoral joint space loss in the left knee.  

Upon review of the record, the Board finds that during this period the Veteran is entitled to a 10 percent rating for limitation of flexion and a 10 percent rating for slight instability.  In this regard, extension has routinely been noted to be limited to 10 degrees beginning March 3, 2010.  Instability testing was positive on that date as well and instability of the knee was confirmed in a later treatment note.  While instability testing was normal at the VA examinations, the Veteran still reported having instability.  Given the history of clinical findings of instability the Board finds the Veteran's statements credible as to the presence of left knee instability.  As treatment records noted the instability to be slight and stability testing on examination was normal, the Board finds the proper rating for the instability is 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Higher or additional separate ratings are not warranted during this period.  At no point in the record was left knee flexion limited to a compensable degree demonstrated, and his left knee extension was limited at most to 10 degrees, which is consistent with a 10 percent disability rating.  See 38 C.F.R. § 4.17a, Diagnostic Codes 5260, 5261.  At worst, the Veteran demonstrated, during the June 2017 VA examination, left knee flexion to 110 degrees, with extension to 10 degrees.  During the April 2015 VA examination the Veteran's motion was 120 degrees flexion, with extension to 10 degrees.  Treatment records reflect similar findings.  Moreover, both examiners found no additional limitation in range of motion following repetitive-use testing, and the April 2015 examination was performed immediately after repetitive use over time and is demonstrative of the level of impairment after repetitive use.  The Veteran denied experiencing flare-ups at the April 2015 examination and at the June 2017 examination described pain and instability but not additional limitation of motion during a flare-up.  Accordingly, higher or separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.

The Veteran does have a left knee meniscal tear and routinely reports knee pain.  Locking was not reported or observed during examination, although the Veteran did report locking of the knee during treatment in 2010.  Likewise, while effusion was noted in 2010, both VA examiners indicated that recurrent effusion was not present or reported.  Given the above, a separate rating for dislocated semilunar cartilage is not appropriate as the evidence is against a finding of frequent episodes of locking and effusion into the joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran has not undergone removal of semilunar cartilage; therefore, Diagnostic Code 5258 is not for application.  38 C.F.R. § 4.71a.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a finding of higher disability ratings or additional separate ratings, that doctrine is not for application and service connection must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

Entitlement to service connection for bilateral posterior vitreous detachment is granted.  

Entitlement to service connection for a bilateral eye disability other than right eye corneal scarring and bilateral posterior vitreous detachment is denied.

Entitlement to a compensable initial disability rating prior to March 3, 2010 for service-connected left knee meniscal tear with degenerative arthritis and internal derangement is denied.

Entitlement to a 10 percent disability rating for instability of the left knee is granted effective March 3, 2010.  

Entitlement to a 10 percent disability rating, but no higher, for limitation of extension of the left knee is granted effective March 3, 2010.    




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


